Citation Nr: 0709755	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-00 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for left knee osteoarthritis, patellofemoral 
compartment and post-surgical changes.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee osteoarthritis of the patella.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
April 1982 and over three years of prior active service.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted service connection for left knee 
osteoarthritis, patellofemoral compartment and post surgical 
changes, and granted service connection for right knee 
osteoarthritis of the patella.  The RO assigned a 10 percent 
rating for each knee disability, effective January 2, 2002.

The veteran disagreed with these determinations and initiated 
this appeal.  After the RO issued a Statement of the Case 
(SOC) in November 2004, the veteran perfected his appeal with 
the submission of a substantive appeal (VA Form 9), received 
at the RO in December 2004.

In January 2007, the veteran testified at a personal hearing 
via a video conference before the undersigned.  Transcripts 
of his testimony have been associated with the claims file.

After the case was certified to the Board, the veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the veteran waived RO jurisdiction 
over the new evidence.




FINDINGS OF FACT

1.  The veteran's service-connected osteoarthritis of the 
left knee is productive of painful and limited range of 
motion, with flexion most severely limited to 60 degrees, 
full range of extension, and no objective findings of 
instability. 

2.  The veteran's service-connected osteoarthritis of the 
right knee is productive of painful and limited range of 
motion, with flexion most severely limited to 90 degrees, 
full range of extension, and no objective findings of 
instability. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected osteoarthritis 
of the left knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.56, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2006).

2.  The criteria for a separate compensable rating for 
lateral instability or subluxation of the left knee have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2006); VAOPGCPREC 23-97 (1997).

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected osteoarthritis 
of the right knee have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2006).

4.  The criteria for a separate compensable rating for 
lateral instability or subluxation of the right knee have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2006); VAOPGCPREC 23-97 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 VCAA

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  Under the VCAA, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman, 19 Vet. App. at 486. 

In this case, the veteran originally claimed entitlement to 
service connection for a bilateral knee disability.  A March 
2002 VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his original claim, as 
well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Additionally, the letter notified the 
veteran to submit any additional, relevant evidence, which in 
effect, would include any evidence in his possession.  Id.; 
but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).

After the RO granted service connection for a bilateral knee 
disability in an October 2002 rating decision, the veteran 
filed a notice of disagreement with the assigned rating in 
August 2003.  While the veteran was not provided a VCAA 
letter outlining the evidence necessary to substantiate an 
initial rating claim, including the laws regarding degrees of 
disability or effective dates for any grant of service 
connection, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Dingess/Hartman, 19 Vet. App. at 
491.  As the veteran was granted service connection and 
assigned an evaluation and effective date, the Secretary had 
no obligation to provide further notice under the statute.  
Id.   Additionally, the veteran has not argued failure of 
notice.  As such, any defect with respect to the content of 
the notice requirement was non-prejudicial.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service private treatment records.  Medical opinions and 
examinations, which included medical diagnoses and relevant 
opinions regarding the current bilateral knee disabilities 
also are on file. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The veteran testified at the January 2007 
hearing that his knee disabilities were worse since the last 
VA examination in November 2005, due to his age and 
arthritis.  The November 2005 VA examination, however, 
already noted the arthritis in the knees.  Therefore, the 
veteran's complaints are already represented on the medical 
evidence of record.  Additionally, the examination reports 
obtained are thorough and contain sufficient information to 
decide the issue on appeal. See Massey v. Brown, 7 Vet. App. 
204 (1994).  Thus, the Board finds that a further examination 
is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Analysis

The veteran asserts that an initial rating in excess of 10 
percent is warranted for the service-connected osteoarthritis 
in both knees.

Where the original rating assigned is appealed, consideration 
must be given to whether a higher rating is warranted at any 
point during the pendency of the claim. Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  When there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

The veteran's left knee disabilities are rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010 for arthritis 
due to trauma.  Under DC 5010, arthritis due to trauma, 
substantiated by x-ray findings are to be rated as 
degenerative arthritis.  Degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
38 C.F.R. § 4.71a, DC 5003.

The average normal range of motion of the knee is from 0 
degrees (extension) to 140 degrees (flexion).  38 C.F.R. 
§ 4.71a, Plate II.  

DC 5260 addresses limitation of flexion of the leg.  Flexion 
limited to 60 degrees warrants a noncompensable (0 percent) 
rating.  Flexion limited to 45 degrees warrants a 10 percent 
rating.  Flexion limited to 30 degrees warrants a 20 percent 
rating.  Flexion limited to 15 degrees warrants a 30 percent 
rating. 

DC 5261 addresses limitation of extension of the leg.  
Extension limited to 5 degrees warrants a noncompensable 
rating.  Extension limited to 10 degrees warrants a 10 
percent rating.  Extension limited to 15 degrees warrants a 
20 percent rating.  Extension limited to 20 degrees warrants 
a 30 percent rating.  Extension limited to 30 degrees 
warrants a 40 percent rating.  Extension limited to 45 
degrees warrants a 50 percent rating.

Separate ratings may be assigned under DC 5260 (limitation of 
flexion of the leg) and DC 5261 (limitation of extension of 
the leg).  VAOPGCPREC 9-2004 (2004). 

Lateral instability and degenerative arthritis of the knee 
also may be rated separately under DC's 5257 and 5003. 
VAOPGCPREC 23-97 (1997).  Under DC 5257, slight recurrent 
subluxation or lateral instability warrants a 10 percent 
rating; moderate recurrent subluxation or lateral instability 
warrants a 20 percent rating; and severe recurrent 
subluxation or lateral instability warrants a 30 percent 
rating.

Left knee

A May 2002 VA examination report shows the range of motion in 
the left knee, using a goniometer, was from 0 to 105 degrees, 
extension to flexion, with verbal complaints of pain at the 
knee joint.  The examiner assigned an additional 10-degree 
loss of flexion because of flare-ups of pain with repeated 
use.  A September 2002 private medical record shows normal 
range of motion in the knee.  A November 2002 private medical 
record shows the veteran's left knee flexed to about 110 
degrees before he started feeling some stiffness.

In January 2003, private medical records show flexion to 90 
degrees, limited by a lot of pain, and extension to 0 
degrees, within normal limits.  An August 2003 private 
medical record shows full range of motion in the left knee.  

A February 2004 VA examination report shows range of motion 
in the left knee was carefully measured as 0 to 120 degrees.  
The examiner assigned an additional 10 degree range of motion 
loss to the left knee in the flexion/extension planes, as 
there was increased pain with resisted motion, and mild 
fatigability and weakness noted to repetitive strength 
testing.  A December 2004 private medical record shows full 
extension of the left knee to about 90 degrees of flexion.  A 
later December 2004 private medical record shows the veteran 
could not flex the left knee without pain and had to use his 
hands to lift his left leg.  Active range of motion of the 
left knee was reported as 0 to 12 degrees with no pain and to 
62 degrees with pain.

In November 2005, a VA examination report notes the veteran 
had exaggerated responses to the maneuvers he was asked to 
perform and was tearful when the left knee was barely 
touched.  Due to this apprehension, the left knee flexion was 
limited to 60 degrees passively and actively.  The extension 
was to 0 degrees.  He reportedly was able to flex the left 
knee to 90 degrees during distraction testing when he was 
putting on his shoes.  He was found to exhibit pain on any 
form of testing of his left knee; so the examiner could not 
do the appropriate testing for fatigue or incoordination.  
The examiner recommended an additional 20 degrees loss of 
flexion of the left knee in view of this finding, again 
noting that the veteran's distraction testing of the left 
knee demonstrated a flexion of at least 90 degrees.

Upon review, the most severe limitation of flexion was to 60 
degrees, reported in November 2005, with pain at 12 degrees 
of flexion noted in December 2004.  This does not warrant a 
separate compensable rating under DC 5260.  As mentioned, 
flexion limited to 60 degrees warrants a 0 percent rating; 
and flexion limited to 45 degrees warrants a 10 percent 
rating.  See DC 5260.  Earlier that month in December 2004, 
the veteran's flexion was reported to 90 degrees.  The 
veteran denied any trauma to the leg to account for the 
disparate findings in December 2004.  Additionally, in 
November 2005, the examiner reported that the veteran's 
movements were exaggerated and that when he was distracted he 
could flex his knee to 90 degrees, with an additional 20 
degree loss estimated with pain.  

A separate compensable rating for limitation of extension 
under DC 5261 does not apply, since extension in the left leg 
has consistently been found to be full.  

Therefore, a rating higher than 10 percent is not warranted 
for limitation of motion due to osteoarthritis in his left 
knee.  See DC's 5003-5010.

Another diagnostic code addressing the knee is 38 C.F.R. 
§ 4.71a, DC 5257, which evaluates other impairment of the 
knee, including recurrent subluxation or lateral instability.  
Upon review, however, a separate rating under DC 5257 is 
inapplicable.  VAOPGCPREC 23-97 (1997).  A June 2002 VA 
examination report shows that the ligaments in the left knee 
were stable on valgus and varus stress.  The drawer test also 
was negative.  A September 2002 private medical record shows 
the anterior and posterior drawer tests were normal and that 
the medial and lateral collateral ligaments were stable.  A 
November 2002 private medical record shows that anterior and 
posterior drawer tests were negative.  In January 2003, the 
veteran reported on a private physical examination that he 
wanted a left knee brace.  On examination, however, there was 
no evidence of ligamentous instability.  A February 2004 VA 
examination report notes that the veteran used a brace to 
help stabilize the left knee.  The medial and lateral joint 
line examination was unremarkable.  He also had negative 
Lachman's test, pivot shift, and posterior drawer tests.  A 
November 2004 private medical record shows no ligamentous 
instability or deformity in the left knee.  The veteran had a 
steady gait with no limp.  A November 2005 VA examination 
report notes that the veteran limped heavily favoring his 
left lower extremity.  On physical examination, there were no 
gross signs of instability.  The Lachman's test was negative.  
The medial and lateral collateral ligaments appeared stable.  
He was not using a cane or other assistive device for 
ambulation and was not using any braces or supports.  The 
examiner also noted that the veteran's responses to maneuvers 
requested were exaggerated, as previously mentioned.

Moreover, none of the remaining diagnostic codes pertaining 
to the knee with ratings higher than 10 percent apply.

DC 5256 evaluates knee ankylosis, which is defined as 
"immobility and consolidation of a joint due to disease, 
injury, or surgical process."  See Dorland's Illustrated 
Medical Dictionary, 28th Edition, p. 86.  Although the 
veteran has some limitation of motion on the left knee from 
pain, none of the medical evidence indicates that the left 
knee joint was immobile or consolidated.  Under DC 5258, a 20 
percent rating is assigned for dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint.  However, none of the medical evidence 
relates to any such impairment.  

DC 5262 addresses impairment of tibia and fibula, based on 
whether there is malunion or nonunion.  As noted, however, 
the left knee joint consistently was found stable.  

Additional compensation may be warranted where there is 
functional loss due to pain on use resulting from the 
disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 2002, 204-07(1995).  The medical evidence shows the 
veteran has additional loss of motion in his left knee due to 
pain.  He also testified that he has problems with going up 
and down stairs and prolonged standing or walking.  Any 
additional functional limitation due to pain, however, 
already is compensated by the 10 percent rating assigned for 
limitation of motion of the knee due to osteoarthritis.  
Therefore, a higher evaluation based on additional loss of 
motion due to pain is not warranted.  
    
Finally, the Board has considered whether the veteran was 
entitled to 'staged' ratings for his service-connected 
degenerative osteoarthritis of the left knee as prescribed by 
the Court in Fenderson v. West, 12 Vet. App. 119(1999).  
However, at no time since service connection was granted has 
the service-connected left knee disability been more 
disabling than as currently rated.

Right knee

A March 2002 VA examination report shows that right knee 
range of motion, using a goniometer, was 0 to 110 degrees, 
extension to flexion, with no associated pain.  The examiner 
assigned an additional 10-degree loss of flexion because of 
flare-ups and pain with repeated use.  A September 2002 
private medical record shows normal range of motion in the 
knee.  A February 2004 VA examination report shows that range 
of motion of the right knee was 0 to 140 degrees.  In 
November 2004, a private medical record shows normal range of 
motion of the right knee with no pain on motion.  A December 
2004 private medical record shows that active range of motion 
in the right knee was 0 to 55 with no pain and to 90 degrees 
with pain.  A November 2005 VA examination report shows that 
right knee flexion was to 120 degrees actively and passively 
and that extension was to 0 degrees.

Upon review, the most severe limitation of flexion was to 90 
degrees, reported in December 2004, with pain at 55 degrees 
of flexion.  This does not warrant a separate compensable 
rating under DC 5260.  Flexion limited to 60 degrees warrants 
a 0 percent rating; and flexion limited to 45 degrees 
warrants a 10 percent rating.  See DC 5260.  The month prior, 
the right knee was found to have full range of motion.  The 
veteran denied any trauma to account for the disparate 
findings between November 2004 and December 2004; and it was 
noted on the November 2005 report that the veteran had some 
exaggerated movements, with right knee flexion to 120 
degrees.   

A separate compensable rating for limitation of extension 
under DC 5261 does not apply, since extension in the right 
knee has consistently been found to be full.  

Therefore, a rating higher than 10 percent is not warranted 
for limitation of motion due to osteoarthritis in his right 
knee.  See DC's 5003-5010.

Another diagnostic code addressing the knee is 38 C.F.R. 
§ 4.71a, DC 5257, which evaluates other impairment of the 
knee, including recurrent subluxation or lateral instability.  
Upon review, however, a separate rating under DC 5257 is 
inapplicable.  VAOPGCPREC 23-97 (1997).  A September 2002 
private medical record shows the anterior and posterior 
drawer tests were normal and that the medial and lateral 
collateral ligaments were stable.  A February 2004 VA 
examination report notes that the ligamentous examination was 
unremarkable and that the left knee had stable collateral 
cruciate ligaments.  A November 2004 private medical record 
shows the veteran had a steady gait with no limp.  In 
November 2005, a VA examination report notes that the veteran 
wore a right knee support occasionally.  On physical 
examination, the medial and lateral collateral ligaments were 
stable.  The Lachman's test was negative.  He was not using a 
cane or other assistive device for ambulation and was not 
using any braces or supports.  

Moreover, none of the remaining diagnostic codes pertaining 
to the knee with ratings higher than 10 percent apply.

DC 5256 evaluates knee ankylosis, which is defined as 
"immobility and consolidation of a joint due to disease, 
injury, or surgical process."  See Dorland's Illustrated 
Medical Dictionary, 28th Edition, p. 86.  Although the 
veteran has some limitation of motion on the right knee from 
pain, none of the medical evidence indicates that the right 
knee joint was immobile or consolidated.  Under DC 5258, a 20 
percent rating is assigned for dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint.  However, none of the medical evidence 
relates to any such impairment.  

DC 5262 addresses impairment of tibia and fibula, based on 
whether there is malunion or nonunion.  As noted, however, 
the right knee joint consistently was found stable.  

Additional compensation may be warranted where there is 
functional loss due to pain on use resulting from the 
disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 2002, 204-07(1995).  The medical evidence shows the 
veteran has some additional loss of motion in his right knee 
due to pain.  He also testified that he has problems with 
going up and down stairs and prolonged standing or walking.  
Any additional functional limitation due to pain, however, 
already is compensated by the 10 percent rating assigned for 
limitation of motion of the knee due to osteoarthritis.  
Therefore, a higher evaluation based on additional loss of 
motion due to pain is not warranted.  

Finally, the Board has considered whether the veteran was 
entitled to 'staged' ratings for his service-connected 
degenerative osteoarthritis of the right knee as prescribed 
by the Court in Fenderson v. West, 12 Vet. App. 119(1999).  
However, at no time since service connection was granted has 
the service-connected disability been more disabling than as 
currently rated.

Summary

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claims of entitlement to an initial 
evaluation in excess of 10 percent for osteoarthritis of the 
left and right knees.  In making this decision, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b).

The Board also does not find that the veteran's disability 
picture has been rendered unusual or exceptional in nature as 
to warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).
While the veteran indicated that he failed a physical 
examination for employment, he also testified that he was 
currently working at a desk job, where he was not required to 
walk extensively.  This does not rise to the level of marked 
interference with employment.  The evidence also does not 
show frequent periods of hospitalization due to the left or 
right knee disability.  For this reason, the current 
schedular criteria adequately compensate the veteran for the 
current nature and extent of severity of his knee 
disabilities.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for left knee osteoarthritis, patellofemoral compartment and 
post-surgical changes is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for right knee osteoarthritis of the patella is denied.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


